Citation Nr: 1427517	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-46 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a neurological disability of the upper extremities, to include carpal tunnel syndrome, ulnar neuropathy, and cervical radiculopathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for numbness of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1983 to August 1983 and active duty from January 2005 to April 2006, with additional service in the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the record contains the March 2008 Social Security Administration (SSA) notice of award indicating that the Veteran had become disabled under SSA rules in October 2007.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issue before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claimed cervical spine disability, the Board notes that in an August 2012 rating decision, the RO accepted that the Veteran had suffered head trauma during service.  The Board additionally notes that mild disc space narrowing of the cervical spine was noted in January 2007, within one year of the Veteran's separation from active service.  Finally, a November 2009 statement from a private neurologist provides an opinion that the Veteran's cervical stenosis and functional loss was directly a result of the Veteran's military service.  This provider did not supply a complete rationale for her opinion, indicating only that she found no evidence of neck problems prior to the Veteran's deployment to Iraq.  Because the RO has accepted the occurrence of an in-service injury and there is current evidence showing a cervical spine disability, the Board concludes that a VA examination is necessary to determine the etiology of the current cervical spine disability.

Regarding the claimed neurological disability of the upper extremities, the Board notes that the Veteran served as a mechanic during his National Guard service, and apparently as a civilian with the Army National Guard.  In May 2006, he reported that he had experienced symptoms over the previous four or five years, but that they had increased in severity in the previous six months.  This raises questions as to whether any neurological disability of the upper extremities preexisted the Veteran's most recent active duty service, and if so, whether the disability was aggravated by active duty.  Moreover, a March 2008 private physician's report indicates that C6 and C7 radiculopathy was found.  This suggests that the reported upper extremity neurological symptoms are related to the claimed cervical spine disability.  An examination is necessary to determine whether there are upper extremity symptoms that were incurred in or aggravated by active duty, and in the alternative, whether such symptoms are related to the claimed cervical spine disability.

With respect to the Veteran's claimed hypertension, the Board observes that the service treatment records include a March 2006 notation indicating that the Veteran had an elevated blood pressure reading without a diagnosis of hypertension.  Current treatment records reflect a diagnosis of hypertension.  It is unclear whether the current diagnosis is related to findings of elevated blood pressure during service.  An examination is warranted to address this question.

Finally, the Veteran seeks service connection for a disability of the feet characterized by numbness.  A VA neurological service record dated in December 2006 indicates the Veteran's complaints of numbness of the feet and notes that the Veteran was a diesel engine mechanic.  The provider noted a history of lead accumulation.  Elsewhere in the record, a VA provider noted that a risk factor for the Veteran's neurological complaints included heavy metal exposure.  Because there are neurological complaints regarding the Veteran's feet and an indication that exposures during service might have caused the reported symptoms, the Board concludes that a VA examination is warranted.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed cervical spine and upper extremity disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present cervical spine disability is related to active service, to include head trauma resulting from a motor vehicle accident or the Veteran's duties as a mechanic.  

The examiner should also identify all currently present neurological disabilities of the upper extremities.  

The examiner should state whether a neurological disorder of the upper extremities clearly and unmistakably (obvious, manifest, and undebatable) preexisted active service from January 2005 to April 2006.  Please provide a complete explanation for the opinion.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

If a response above is negative with respect to any neurological disorder, the examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such neurological disability (including the disorders which were diagnosed during the pendency of the claim, e.g., bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, and bilateral cervical radiculopathy) of the upper extremities is related to active service, to include the Veteran's duties as a mechanic.

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present neurological disability of the upper extremities is due to or aggravated (i.e., worsened) beyond the natural progress by the claimed cervical spine disability.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed numbness of the feet.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present foot disorder manifested by numbness.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disorder is related to active service, to include any exposure that resulted from his duties as a diesel engine mechanic on active duty.  The examiner's attention is directed to the December 2006 VA treatment record indicating that the Veteran has bilateral sensory peripheral neuropathy and that risk factors for such "include heavy metal exposure, particularly lead, by history."

Also, as the Veteran is service-connected for spondylosis and degenerative disc disease of the lumbar spine at L1-2 and L4-5 with disc bulging, facet arthropathy, and central spinal canal stenosis with left radiculitis, the examiner is asked to provide an opinion as to whether any neurological disorder (other than left radiculitis) manifested by numbness of the feet is due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected lumbar spine disorder.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Obtain a medical opinion to determine the nature and etiology of the Veteran's hypertension.  The claims folder should be forwarded to the examiner for review.   

Following review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is related to active service, to include findings of elevated blood pressure therein.  

If the clinician determines that a physical examination is necessary, one should be scheduled.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



